Citation Nr: 1708922	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  11-28 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for a left ankle sprain.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 2002 to May 2010 and additional periods of active service as a member of the National Guard from March 2012 to July 2012 and from December 2012 to September 2013. Among his awards and decorations, he is the recipient of the Combat Action Badge.

This case comes to the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which assigned an initial noncompensable rating for left ankle sprain effective May 2, 2010. Jurisdiction over the appeal was subsequently transferred to the Waco, Texas, RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Additional development is warranted before the Board may make a decision on the issue of entitlement to an initial compensable rating for left ankle sprain.

First, in September 2015, VA received indication the Veteran had active duty and/or active duty for training with the National Guard from March 2012 to July 2012 and from December 2012 to September 2013. As the period under review for the Veteran's initial rating claim spans across both of these periods of service, corresponding service treatment records (STRs) are potentially relevant to the Veteran's appeal. A remand is therefore required so that any additional STRs can be obtained and reviewed with regard to the Veteran's claim. 

Second, the Veteran should be given another opportunity to report to an updated VA examination of the left ankle. He last attended a VA ankle examination over six years ago in October 2010. At the time, the Veteran reported pain, and the VA examiner noted that there was tenderness in the left ankle. However, there is no indication from the examination report that the Veteran was examined for range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions. 


In a recent case, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59." See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." As such, pursuant to Correia, the Veteran should be scheduled for an updated ankle examination.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding service treatment records (STRs) pertinent to the Veteran's left ankle, in particular, any STRs from the Veteran's periods of active service with the National Guard from March 2012 to July 2012 and from December 2012 to September 2013.

2. Schedule the Veteran for a new VA examination, to determine the nature and severity of his left ankle disability. The examiner must review the Veteran's complete claims file, and address each of the following:

a. The evaluation of the left ankle should include range of motion studies.  The examiner should address any functional loss due to pain or painful motion as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  The examiner must address at what point pain begins.  Any additional functional loss should be expressed in terms of the degree of additional limitation of motion.  

b. In addition, with respect to range of motion testing, the Veteran must be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing conditions, and if possible with the range of the opposite undamaged joint (pursuant to Correia).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3. Adequate notice of the scheduled VA examination should be sent to the Veteran's current address.  The Veteran should be advised that the consequences of his failure to report for a VA examination without good cause may include his claim being decided, and possibly denied, based on the evidence of record pursuant to 38 C.F.R. 3.665(b).

4. If any claim on appeal is not granted in full, issue a Supplemental Statement of the Case.  The case should thereafter be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




